Citation Nr: 1230836	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bursitis of the right hip.

2.  Entitlement to service connection for a bilateral knee disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant had service with the National Guard from November 1985 to April 1986.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the enlistment examination for the National Guard in August 1985, the appellant denied bursitis and arthritis.  An examination at that time showed the lower extremities and musculoskeletal system were normal.  The service treatment records disclose the appellant was seen in January 1986 for complaints of right hip pain and knee pain.  The right hip pain was reportedly of three weeks duration and the knee pain was of two weeks duration.  There was no history the pains were present prior to service.  An examination disclosed gait was normal.  The assessments included knee contusion and trochanteric bursitis of the right hip.  

On a report of medical history in December 1988, it was noted the appellant had right hip pain that had been present for approximately five years.  It was aggravated by continuous activity and had been diagnosed as arthritis.  On the quadrennial examination in December 1988, bursitis of the right hip was noted under the summary of defects.  

The appellant complained of right hip pain in September 1989.  He stated he developed the pain while doing physical training and marching.  He related he acquired the injury around when he was 18 years old.  (It is noted he was born in May 1957.)  It was indicated the following day he first experienced the pain on a three mile run that month.  Later in September 1989, it was reported the appellant ambulated without a limp.  The assessment was resolving bursitis.  Bursitis of the knees was noted on periodic examination in January 1992.

Private medical records indicate the appellant was seen in October 1906 for complaints involving the hips and knees.

The appellant was afforded a VA examination in June 2008.  He related a history of right hip pain in 1985 while in basic training.  He reported he was evaluated and diagnosed with bursitis.  He claimed he had experienced persistent pain since that time.  He also reported bilateral knee pain which he attributed to gait abnormalities from his hip pain.  The assessments were history of right hip bursitis with current evidence of labral tears of the right hip, per magnetic resonance imaging, and bilateral knee degenerative changes with medial collateral ligament strain and patellar tendinosis, per magnetic resonance imaging.  The examiner commented it was at least as likely as not that the right hip disability was a complication of basic training.  It was also concluded it was at least as likely as not that the bilateral knee disability was secondary to chronic gait alteration from hip pain.  The examiner stated that chronic gait alteration does lead to altered joint mobility which leads to early degenerative changes progressing to arthritis.  

As noted above, several entries in the service treatment records suggest the appellant had problems involving the right hip prior to his National Guard service.  No attempt has been made to obtain these records.  

In addition, the appellant's periods of active duty for training have not been verified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and verify the appellant's periods of active duty for training.

2.  Obtain the service treatment records for any period of active duty for training.

3.  Contact the appellant and request he furnish all pertinent information concerning the name of any medical provider from whom he was treated for right hip complaints prior to his service with the National Guard.  The RO/AMC should obtain any records referred to by the appellant.  

4.  If appropriate, based on the evidence received, schedule a VA examination to determine the nature and etiology of any current right hip and bilateral knee disabilities.  The examiner should state whether a right hip condition preexisted service and, if so, provide an opinion concerning whether it increased in severity beyond the natural progression of the disorder during service.  The examiner should also provide an opinion addressing whether it is at least as likely as not (50 percent probability or higher) that a right hip disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) a bilateral knee disability.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.  
      
5.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


